DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the previous 35 USC 101 rejection, Applicants argue that “the claims are at least directed to the “practical application” of connecting the short road segments in the first map into connected roads having lengths longer than the threshold and subsequently determining road complexity, such as curve(s), ramp(s), and orientation(s) of the connected roads over longer distances.  Further, route planning can be performed based on the road complexity.” Examiner respectfully disagrees.  MPEP 2106.04(d) discusses that the courts have identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.  The storing road complexity step in memory is recited at a high level of generality (i.e. as a general means of storing the determined road complexity step), and amounts to mere post solution storing, which is a form of insignificant extra-solution activity. Further, the “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” merely describes how to generally “apply” the otherwise mental judgements in a generic processing environment. The “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” is recited at a high level of generality and merely automates the 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  “distance, a speed” would be better understood as “distance and a speed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is directed to an apparatus, claim 11 is directed to a method, and claim 20 is directed to a non-transitory computer readable storage medium having instructions stored thereon that when executed by processing circuitry causes the processing circuitry to perform a method; therefore, claims 1, 11, and 20 are within at least one of the four statutory categories.  

Independent claim 1 includes the limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites an apparatus, non-transitory machine-readable medium, and method for obtaining a first map of a region having road segments, the first map including first nodes located at edges of the first map, second nodes separating two adjacent road segments, and third nodes separating more than two adjacent road segments; connecting adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being longer than a threshold, determining, based on the first map having the road segments, a second map having the connected roads, determining road complexity of one of the connected roads in the second map for route planning and/or testing, the road complexity including one of: ramp information, curve information, lane information, orientation information, hill information, tunnel information, and speed limit information of the one of the connected roads; and storing the road complexity of the one of the connected roads.  
The limitations of obtaining a first map of a region having road segments, the first map including first nodes located at edges of the first map, second nodes separating two adjacent road segments, and third nodes separating more than two adjacent road segments; connecting adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being longer than a threshold, determining, based on the first map having the road segments, a second map having the connected roads, determining road 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  The storing road complexity step in memory is recited at a high level of generality (i.e. as a general means of storing the determined road complexity step), and amounts to mere post solution storing, which is a form of insignificant extra-solution activity. Also, the “circuitry” and “non-transitory computer readable storage medium having instructions…causes 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “circuitry”, “storage medium”, and “memory to store the road complexity of the one of the connected roads” to perform “connecting”, “determining”, and “storing” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  And as discussed above, the additional limitations of “memory to store the road complexity of the one of the connected roads,” the examiner submits that these limitations are insignificant extra-solution activities.  Also, the “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a 
Dependent claim(s) 2-4, 7-10, 12-14, 17-19, do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception additional elements that do not integrate the judicial exception into a practical application and do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application.. Therefore, dependent claims 2-4, 7-10, 12-14, 17-19 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.  The claims 1-4, 7-14, 17-20 is/are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20220075387 (“Choi”) in view of US 20130138345 (“Sakaguchi”).

As per claims, 1, 11, and 20, Choi discloses an apparatus comprising: 
interface circuitry configured to obtain a first map of a region having road segments (see at least abstract, [0012]: map information may be generated based on information obtained by a sensor provided in the vehicle while the vehicle to generate the map information drives on a road, [0084]: divide the map information based on a junction of a road to generate a plurality of road segments. Here, the road segment may include information about road and road surrounding environments that connect adjacent junctions, [0108]-[0109]), 
the first map including first nodes located at edges of the first map (see at least abstract, [0103]-[0104]: edge may include a relative distance, direction, and error value between two nodes based on location information included in each of the two nodes, [0108]-[0111]: processor 220 may plan a node at which an edge greater than or equal to a predetermined value (e.g., three) of a plurality of nodes included in the generated map information is connected (or crossed) as a node corresponding to a junction, [0113]-[0116]: processor 220 may plan a node in which three or more edges are connected, among a plurality of nodes included in the map information, as junctions 231, 232, 233, 234 of the road, Fig. 2D), 
second nodes separating two adjacent road segments (see at least abstract, [0108]-[0111]: processor 220 may plan a node at which an edge greater than or equal to a predetermined value (e.g., three) of a plurality of nodes included in the generated map information is connected (or crossed) as a node corresponding to a junction, [0113]-[0116]: processor 220 may plan a node in which three or more edges are connected, among a plurality of nodes included in the map information, as junctions 231, 232, 233, 234 of the road, Fig. 2D), and 

processing circuitry configured to: 
connect adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being one of (i) the first nodes and (ii) the third nodes (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]-[0119]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E), 
determine, based on the first map having the road segments, a second map having the connected roads (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E); and 
determine road complexity of one of the connected roads in the second map for route planning and/or testing (see at least abstract, [0067]: map information may include information about the road such as length, direction, height, curvature, traffic lane (e.g., solid line, dotted 
the road complexity including one of: ramp information, curve information, lane information, orientation information, hill information, tunnel information, and speed limit information of the one of the connected roads (see at least abstract, [0067]: map information may include information about the road such as length, direction, height, curvature, traffic lane (e.g., solid line, dotted line, central line, stop line, or the like), and may include information about surrounding environment of the road such as a traffic light, a road sign, a landmark, or the like, present around the road, [0120]-[0122]: set of road segments may include location information of each of the junctions, information about the distance between the junctions, information about a driving path, and an error value); and 
memory to store the road complexity of the one of the connected roads (see at least abstract, [0067], [0120]-[0122]: processor 220 may distinguish a specific road segment among the plurality of road segments through the unique identifier assigned to the road segment, thereby transmitting a specific road segment among the plurality of road segments to the electronic device 100, and generating or managing a specific road segment among the plurality of road segments, [0187]: electronic device 100 may further include at least one of a memory).
Choi does disclose when the length of the road section (e.g., 100 km) included in the plurality of road segments 641, 642, 643, 644 is greater than or equal to a preset value (e.g., 50 km), the processor may receive, from the external electronic device, some road segments 641, 
However, Sakaguchi a length of one of connected roads being longer than a threshold (see at least abstract, [0057], [0077]: When the exit route from the branch point is not the learned road link (5402: NO), the process proceeds to S404. In S404, based on the learned road data, the process determines whether a link length of the learned road link connected to the branch point is greater than or equal to a threshold. When the link length of the learned road link is greater than or equal to the threshold, such learned road link is assumed as a connection road to the branch point., [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating a length of one of connected roads being longer than a threshold as taught by Sakaguchi in order to provide reliability-considered route guidance.

	As per claims 2 and 12, Choi discloses wherein lengths of the road segments are shorter than the threshold (see at least abstract, [0159]-[0160]: If there are a plurality of road segments corresponding to the road present in the path, when the processor 130 identifies that the length of the road section included in the plurality of road segments is less than a predetermined value, the processor 130 may receive the entire plurality of road segments from the external electronic device 200 through the communication unit 120. The predetermined value may be a value set by the initial or user and may be changed by the user.).

.

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sakaguchi, and further in view of US 20200192368 (“Bonanni”).

	As per claims 3 and 13, Choi discloses wherein the processing circuitry is further configured to: 
determine whether the first map is to be divided (see at least abstract, [0083]: map information is divided based on a junction of the road); and 
when the first map is determined to be divided, divide the first map into multiple first sub-maps (see at least abstract, [0083]: map information is divided based on a junction of the road); 
determine, based on the first sub-maps, second sub-map by connecting the road segments into connected sub-roads (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may 
combine connected sub-roads to form the connected roads in the second map (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E).
Choi does not explicitly disclose based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads; and combine the connected sub-roads in the second sub-maps to form the connected roads in the second map. 
However, Bonanni teaches determine, based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads (see at least abstract, [0118]-[0122]: hyper-graph 1400 includes a first node 1401, a second node 1402, a third node 1403, and a fourth node 1404; fourth node 1404 corresponds to a first subgraph 1404 having a first subgraph node 1411, a second subgraph node 1412 and a third subgraph node 1413; third subgraph node 1413 represents a second subgraph 1413; Fig. 13, Fig. 14); and 
combine the connected sub-roads in the second sub-maps to form the connected roads in the second map (see at least abstract, [0118]-[0122]: hyper-graph 1400 includes a first node 1401, a second node 1402, a third node 1403, and a fourth node 1404; fourth node 1404 corresponds to a first subgraph 1404 having a first subgraph node 1411, a second subgraph node 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating determine, based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads; and combine the connected sub-roads in the second sub-maps to form the connected roads in the second map as taught by Bonanni in order to help make the computational requirements involved in map generation more manageable and efficient.

As per claims 4 and 14, Choi discloses wherein the processing circuitry is configured to divide the first map based on at least one of: a number of the road segments and a size of the region (see at least abstract, [0003]-[0009]: precision map has been generated and managed as a block type (e.g., 100 m×100 m) like a related-art navigation map, and there may be a case where a road is not present in a streamed tile, or only a portion of a road is present on a streamed map where a road is overlapped with another tile, [0011], [0084]: divide the map information based on a junction of a road to generate a plurality of road segments. Here, the road segment may include information about road and road surrounding environments that connect adjacent junctions, [0170]-[0173]: when a junction exists in a road present in a path, the processor 130 may receive, from the external electronic device 200, a plurality of segments corresponding to the road and present in the path and at least one road segment, though not being present in the path, corresponding to a road connected to a junction).

However, Bonanni teaches wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region (see at least abstract, [0114]-[0115]: graph/subgraph edges represent spatial constraints between two graph/subgraph nodes and/or logical connections between two graph/subgraph nodes. For example, a spatial constraint can be a road that connects two graph/subgraph nodes together. A logical connection can be associated with reachability. In an embodiment, reachability refers to whether the AV system 120 can travel from one graph/subgraph node to another graph/subgraph node in a certain amount of time. Alternatively or additionally, reachability can refer to whether two nodes are within a predefined geo-fenced area from each other. For example, assume that the predefined geo-fenced area includes a 100 km radius. In this instance, an edge connecting two nodes may represent that the nodes are within 100 km of each other, and thus the AV system 120 can traverse from one node to the other node within a certain amount of time (or energy budget, cost of transportation) deemed reasonable by, for example, a user or manufacturer or a service provider (for example a ride-hailing service), [0119]-[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region as taught by Bonanni in order to help .

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sakaguchi, and further in view of US 20080071465 (“Chapman”).

As per claims 7 and 17, Choi discloses connected roads, but does not explicitly disclose wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads.
However, Chapman teaches wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads (see at least abstract, [0039]: some road traffic condition information may take the form of data samples provided by various data sources, such as data sources associated with vehicles to report travel characteristics of the vehicles, [0057]: road 204 is an on-ramp that connects the northbound lane 201b of road 201 to the eastbound lane group 202b of road 202. Road 203 is a local frontage road adjoining road 202, [0226]: generate predictions at each of multiple future times for each road or road segment in the indicated geographic area. In step 1956, the subroutine then optionally performs post-processing of the predicted future traffic conditions information, such as to include merging, averaging, aggregating, selecting, comparing, or otherwise processing one or more sets of output data from 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads as taught by Chapman in order to provide improved techniques for obtaining and assessing traffic-related information.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sakaguchi, in view of Chapman, and further in view of US 20200231158 (“Okuyama”).

As per claims 8 and 18, Choi does not explicitly disclose wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically. 
However, Okuyama teaches wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically (see at least abstract: guiding switching of a traveling state of the host vehicle from autonomous driving to manual driving, at a point located at a predetermined distance before the high difficulty point, [0071]-[0072]).
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sakaguchi, in view of Chapman, in view of US 20130054131 (“Zhang”), and further in view of US 20110112710 (“Meyer-Ebeling”).

As per claim 9, Choi does not explicitly disclose wherein the road complexity includes a ramp distance, a speed limit of the one of the connected roads, and the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle.
However, Zhang teaches wherein the road complexity includes a ramp distance, a speed limit of the one of the connected roads (see at least abstract, [0029]: navigation apparatus 10 has an external computer 2 installed at a remote position for calculating the expressway information 113 from the entrance ramp to the exit ramp according to the expressway map 111, and storing the expressway information 113 in the map database 11. The expressway information 113 includes information such as a ramp distance, a speed limit, and a toll station, and the ramp distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the road complexity 
However, Meyer-Ebeling teaches the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle (see at least abstract, [0009]: method for estimating the range of a motor vehicle by presetting or limiting parameters that may affect the range. The parameters that may be preset or limited as part of the method relate generally to driving performance and may include or more of a maximum permissible velocity, a maximum permissible acceleration and a maximum performance level for a comfort system (such as the cooling power of an air-conditioning system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle as taught by Meyer-Ebeling in order to provide improved energy management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668